DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/8/2021 has been entered.  Claims 1-2, 5-18, and 21-23 are pending in the application.  Claims 3-4 and 19-20 are cancelled.  The amendments to the claims and abstract overcome each and every objection, 112(b) rejection, and 112(d) rejection previously set forth in the Non-Final Office Action mailed on 6/8/2021.

Information Disclosure Statement
The information disclosure statement filed 2/5/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature citation #1 is missing a date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
References in Specification not listed in an IDS: US 6,652,489 (see Specification par. [0005]).
The information disclosure statement (IDS) submitted on 6/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/8/2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejections of claims 1, 15, and their dependents have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the injection system as claimed, specifically including the syringe interface having a receiving cavity configured to directly receive a syringe barrel, the receiving cavity and the syringe opening align with each other to form a port that receives the syringe barrel.  The 
Claims 2, 5-14, and 21-22 are allowed by virtue of their dependency on allowed claim 1.
In regards to independent claim 15, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the injection system as claimed, specifically including the syringe interface having a receiving cavity configured to directly receive a syringe barrel, the receiving cavity and the syringe 
Claims 16-18 and 23 are allowed by virtue of their dependency on allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.